DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
2.	Applicant’s election without traverse of Implant – Species A (embodied in Figure 3) in the reply filed on 23 June 2022 is acknowledged.
3.	Applicant’s election without traverse of Anterior insertion – Species A (embodied in Figure 1) in the reply filed on 23 June 2022 is acknowledged.
4.	Applicant’s election without traverse of Posterior insertion – Species A (embodied in Figure 1) in the reply filed on 23 June 2022 is acknowledged.
5.	Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiments, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2022.

Specification
6.	The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
7.	Claims 9-26 are objected to because of the following informalities:
a. Regarding each of claims 9-26, please substitute “implant device” (see preamble) with -- implant [[system--. Appropriate correction is required.
b. Regarding claim 9, please substitute “rim, reinforcing element extends” (line 3) with -- rim, the reinforcing element extends --. Appropriate correction is required.

Drawings
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
a. Therefore, the “wherein at least a portion of the first and/or second elongate member is substantially crescent shaped in cross-section” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 5, 9, 10, 22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 5 recites the limitation "the at least one cooperating element on said elongate member" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
b. Claim 9 recites the limitation "the arcuate outer rim of the body portion" in line 4. There is insufficient antecedent basis for this limitation in the claim.
c. Claim 10 recites the limitation "the transverse plane of the body portion" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
d. Claim 22 recites the limitation "the arcuate outer rim of the body portion" in line 3. There is insufficient antecedent basis for this limitation in the claim.
e. Claim 24 recites the limitation "the outer surface of the body portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
f. Claim 25 recites the limitation "the outer rim of the body portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
g. The term "preferably" in claim 25 is a relative term which renders the claim indefinite. The term "preferably" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
h. Claim 26 recites the limitation "the outer rim of the body portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
12.	Claims 1-13 and 20-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,283,077 B2, claims 1-8 of U.S. Patent No. 10,022,230 B2, and claims 1-16 of U.S. Patent No. 10,918,486 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-13 and 20-26 of the application and claims 1-5 of U.S. Patent No. 9,283,077 B2, claims 1-8 of U.S. Patent No. 10,022,230 B2, and claims 1-16 of U.S. Patent No. 10,918,486 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-5 of U.S. Patent No. 9,283,077 B2, claims 1-8 of U.S. Patent No. 10,022,230 B2, and claims 1-16 of U.S. Patent No. 10,918,486 B2 is in effect a “species” of the “generic” invention of claims 1-13 and 20-26. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-13 and 20-26 of the application are anticipated by claims 1-5 of U.S. Patent No. 9,283,077 B2, claims 1-8 of U.S. Patent No. 10,022,230 B2, and claims 1-16 of U.S. Patent No. 10,918,486 B2, it is not patentably distinct from claims 1-5 of U.S. Patent No. 9,283,077 B2, claims 1-8 of U.S. Patent No. 10,022,230 B2, and claims 1-16 of U.S. Patent No. 10,918,486 B2.
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


15.	Claims 1-4, 6-13, 20, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Hodorek (US PG Pub No. 2007/0100450 A1).
Regarding independent claim 1, and referring to Figures 2, 2A, 3, and 5, Hodorek ‘450 discloses an implant system for implantation at a joint, the implant system including an implant device (120), the implant device comprising:
a body portion (12) having first (any of anterior end or lateral side) and second (any of posterior end or medial side) ends, 
a first elongate member (40), extending from the first or second end of the body portion (see anterior elongate member 40 shown in Figure 5; further, paragraph [0033] discloses the elongate members 40 as extending from any location around the perimeter of the implant),
a second elongate member (40), extending from the other of the first or second end of the body portion from which the first elongate member extends (see posterior elongate member 40 shown in Figure 5; further, paragraph [0033] discloses the elongate members 40 as extending from any location around the perimeter of the spacer),
the implant system further comprising a corresponding fixation device (fixation device 50, which includes screws; sutures; pins; nails; staples; etc. – [0026]; [0033]) for securing (directly or indirectly) the first elongate member to a subject, the fixation device comprising at least one latching element (a screw 50 has at least one latching element defined by external threads/threading; a staple 50 has at least one latching element defined by crimping legs),
the implant system further comprises a second corresponding fixation device (fixation device 50, which includes screws; sutures; pins; nails; staples; etc. – [0026]; [0033]) for securing (directly or indirectly) the second elongate member to the subject, said fixation device comprising at least one latching element (a screw 50 has at least one latching element defined by external threads/threading; a staple 50 has at least one latching element defined by crimping legs), 
wherein the first elongate member is securable to a subject's tibia at a first location (Figures 4-6) and the second elongate member is securable to a second location on the subject's tibia (Figures 4-6), 
the first and second fixation devices each comprising a mechanism (screw 50 has external threads/threading) capable of fixing the corresponding elongate member to the corresponding location on the subject's tibia, wherein each fixation device comprises external threading (screw 50 has external threads/threading) forming 217/175,373214/364 a plurality of latching elements capable of interlocking with the corresponding elongate member ([0026]; [0033]; and Figure 5).
Regarding claim 2, Hodorek ‘450 discloses wherein the first and/or second elongate member terminates in a free end (clearly shown in the figures).
Regarding claim 3, Hodorek ‘450 discloses wherein at least a portion of the first and/or second elongate member is substantially crescent shaped in cross-section (Figure 5 shows “at least a portion” of an elongate member 40 as having a substantially crescent shaped in cross-section, i.e., convex surface + opposite concave surface + slightly wider in the middle).
Regarding claim 4, Hodorek ‘450 discloses wherein each fixation device is a screw (screw 50, see [0026]; [0033]), the screw being externally helically threaded (screws comprise externally threaded threads).
Regarding claim 6 and claim 7, Hodorek ‘450 discloses wherein the implant device further comprises a reinforcing element (24 and/or 22 – see [0018]-[0024]) that extends through the first elongate member, through the body portion of the implant device, and through the second elongate member (Figure 5 - see [0018]-[0024]).
Regarding claim 8, Hodorek ‘450 discloses the reinforcing element is strap-shaped (Figure 5 - element 22 is clearly shown as a strap-shaped element inside elongate member 40).
Regarding claim 9, Hodorek ‘450 discloses the body portion being substantially crescent-shaped (Figure 2A), having an arcuate outer rim (Figures 2, 2A, 4, and 5), wherein the reinforcing element extends along, or close to and substantially parallel with, the arcuate outer rim of the body portion of the device (Figures 2, 3, and 5).
Regarding claim 10, Figures 2, 3, and 5 show wherein a planar face of the strap shaped reinforcing element (Figure 5 - element 22 is clearly shown as a planar, strap-shaped element inside elongate member 40) is substantially perpendicular to the transverse plane of the body portion of the device in use.
Regarding claim 11, Hodorek ‘450 discloses wherein the implant device further comprises a structural element comprising a plurality of fibres embedded within the body portion ([0019]-[0021]).
Regarding claim 12, Figures 2, 3, and 5 show wherein at least a portion of each of the fibres extends through the body portion ([0019]-[0021]).
Regarding claim 13, Figures 2, 3, and 5 show wherein each of the fibres extends through the first elongate member, through the body portion of the implant device, and through the second elongate member ([0019]-[0021]).
Regarding claim 20, Hodorek ‘450 discloses wherein the body portion is made of or includes a functionally graded material ([0018]-[0024]).
Regarding claim 21, Hodorek ‘450 discloses wherein the body portion has an elastic modulus gradient, the elastic modulus varying spatially (directionality is not specified in the claim language) within the body portion (due to material composition, fibres/fibers, structure, and/or spatial location of the reinforcing element; further, see [0018]-[0024]).

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

18.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodorek (US PG Pub No. 2007/0100450 A1) in view of Steininger (US 5,425,767 A).
Regarding claim 5, the first and/or second elongate members of Hodorek ‘450 are capable of being inserted in a tunnel in a subject's bone; the fixation device(s) of Hodorek ‘450 are capable of being inserted into a tunnel in a subject's bone; and the latching element of screw 50 (e.g., the external threads) can prevent the elongate member(s) from being withdrawn from the tunnel. Figure 5 clearly show the at least one latching element of said fixation device as engaging with the at least one cooperating element on said elongate member (since the claim language is silent regarding the particular structure, metes, and bounds for said “cooperating element”, then said “cooperating element” could be broadly interpreted as any portion or surface of elongate member 40).
Further, this is already well-known in the art. For example, Steininger ‘767 teaches an implant system comprising an elongated member (an elongated end of the implant) of an implant device (1) and a fixation device (10) that is externally threaded (Figure 2 – threads 4). Figure 2 of Steininger ‘767 clearly show the elongate member as insertable in a tunnel in a subject’s body, the tunnel having first and second ends. The threading forming a plurality of latching elements capable of cooperating (directly) with at least one cooperating element (surface of elongate member of implant 1 and/or threads of elongate member) of the corresponding elongate member in order to securely fix said elongate member of said implant device in a tunnel in a subject’s bone (Abstract). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined the teaching of an implant system comprising an elongated member of an implant device and a fixation device that is externally threaded, the threading forming a plurality of latching elements capable of cooperating (directly) with at least one cooperating element of a corresponding elongate member, as taught by Steininger ‘767, with the implant system of Hodorek ‘450, in order to securely fix said elongate member of said implant device in a tunnel in a subject’s bone.

19.	Claims 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodorek (US PG Pub No. 2007/0100450 A1) in view of Gatt et al. (WO 2009/149093 A1), Stone (US 4,880,429), and Ku et al. (US PG Pub No. 2005/0278025 A1). 
Hodorek ‘450 discloses the invention as claimed, except for particularly disclosing wherein the elastic modulus increases in a radial direction (or “in a circumferential direction”), towards the arcuate outer rim (or “towards free ends” or “towards the outer surface”) of the body portion. 
Notice, no particular structure and no particular material composition has been recited in the claims that will allow the “body portion” to have an elastic modulus increasing in a radial direction (or “in a circumferential direction”), towards the arcuate outer rim (or “the outer surface”) of the body portion.
Gatt et al. ‘093 teaches (Figures 1-8) a body portion having an elastic modulus increasing in a radial direction (or “in a circumferential direction”), towards the arcuate outer rim (or “the outer surface”) of the body portion in order for said body portion to more closely resemble the kinematics of a natural tissue, such as meniscus (Abstract; page 12, lines 11-20; page 17, lines 5-11; claim 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a body portion having an elastic modulus increasing in a radial direction (or “in a circumferential direction”), towards the arcuate outer rim (or “the outer surface”) of the body portion, as taught by Gatt et al. ‘093, with the implant device of Hodorek ‘450, in order for said body portion to more closely resemble the kinematics of a natural tissue, such as meniscus.
Stone ‘429 teaches (Figures 2 and 3) a body portion having an elastic modulus increasing in a radial direction (or “in a circumferential direction”), towards the arcuate outer rim (or “the outer surface”) of the body portion (C3:L1-6; C4:L17-34) and wherein the body portion has a high tensile stiffness along an axis substantially parallel with the outer rim of the body portion, preferably in the range 50 MPa to 2 GPa and low shear stiffness in a plane substantially transverse to the outer rim of the body portion, preferably in the range 2 to 50 MPa (TABLE 1) in order for said body portion to more closely resemble the kinematics of a natural tissue, such as meniscus (C2:L27-48). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a body portion having an elastic modulus increasing in a radial direction (or “in a circumferential direction”), towards the arcuate outer rim (or “the outer surface”) of the body portion and wherein the body portion has a high tensile stiffness along an axis substantially parallel with the outer rim of the body portion, preferably in the range 50 MPa to 2 GPa and low shear stiffness in a plane substantially transverse to the outer rim of the body portion, preferably in the range 2 to 50 MPa, as taught by Stone ‘429, with the implant device of Hodorek ‘450, in order for said body portion to more closely resemble the kinematics of a natural tissue, such as meniscus.
Ku et al. ‘025 teaches (Figures 2 and 3) a body portion having an elastic modulus increasing in a radial direction (or “in a circumferential direction”), towards the arcuate outer rim (or “the outer surface”) of the body portion ([0020]; [0032]; [0034]; [0035]) and wherein the body portion has a high tensile stiffness along an axis substantially parallel with the outer rim of the body portion, preferably in the range 50 MPa to 2 GPa and low shear stiffness in a plane substantially transverse to the outer rim of the body portion, preferably in the range 2 to 50 MPa ([0020]; [0032]; [0034]; [0035]) in order for said body portion to more closely resemble the kinematics of a natural tissue, such as meniscus ([0020]; [0032]; [0034]; [0035]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a body portion having an elastic modulus increasing in a radial direction (or “in a circumferential direction”), towards the arcuate outer rim (or “the outer surface”) of the body portion and wherein the body portion has a high tensile stiffness along an axis substantially parallel with the outer rim of the body portion, preferably in the range 50 MPa to 2 GPa and low shear stiffness in a plane substantially transverse to the outer rim of the body portion, preferably in the range 2 to 50 MPa, as taught by Ku et al. ‘025, with the implant device of Hodorek ‘450, in order for said body portion to more closely resemble the kinematics of a natural tissue, such as meniscus.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have manufactured the implant device of Hodorek ‘450 to have a high tensile stiffness along an axis substantially parallel with the outer rim of the body portion, preferably in the range 50 MPa to 2 GPa and low shear stiffness in a plane substantially transverse to the outer rim of the body portion, preferably in the range 2 to 50 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774